Citation Nr: 0707048	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a traumatic 
macular hole of the left eye, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1963 and from January to June 1991, with additional 
service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a disability rating 
greater than 30 percent for a traumatic macular hole in his 
left eye.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate this claim.  In a VA Form 9 (Appeal to 
Board of Veterans' Appeals) dated in July 2005, the veteran 
indicated that he did not want to schedule a hearing.  
However, in a June 2006 statement, the veteran requested that 
he be scheduled for an informal hearing.  Unfortunately, the 
veteran did not indicate which type of hearing he wanted. 

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran and 
clarify whether he wants a hearing before 
a hearing officer at the RO or before a 
Veterans Law Judge, or simply wishes to 
submit written argument to the Board, 
which will be read by the undersigned.  
If he chooses a hearing before the Board, 
the RO should clarify whether he wants a 
Travel Board hearing, a videoconference 
hearing, or a central office hearing in 
Washington, DC.  Thereafter, VA should 
schedule the veteran for a hearing in the 
order that the request was received.  
Once the veteran has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


